MERRIMAN S. SMITH, Judge.
About three-thirty P. M. on June 5th or 6th, 1945, Roy L. Ellison, of Charleston, West Virginia, was driving on state route No. 10, enroute to Logan from Lyburn. In passing a *158state road truck, driven by O. H. Farley, going in the same direction, the driver of the state truck pulled to his left and the toolbox on the front bumper of the truck struck claimant's Ford sedan, damaging the bumper, doors and front and rear fender in the amount of $45.90.
From the evidence of the witnesses and taking into consideration the physical facts of the damage to the Ford sedan, it appears that there was no contributing negligence on the part of the claimant, and in order to have inflicted the damage sustained to the Ford sedan, Farley must have swerved his truck to the left, sideswiping the entire right side of claimant’s car.
From the physical facts and evidence presented, an award is hereby made in favor of Roy L. Ellison in the amount of forty-five dollars and ninety cents ($45.90).